^1I3#?
Appeal Ordered Withdrawn and Opinion issued July 8, 1999




                                            In The

                                   Court of Appeals
                       Iftftlj District of ulexas at Dallas
                                     No. 05-98-00522-CR
                                     No. 05-98-00523-CR
                                     No. 05-98-00524-CR
                                     No. 05-98-00525-CR



                                STEVE O. AVILA, Appellant

                                               V.


                                 STATE OF TEXAS, Appellee


                           On Appeal from the 292nd District Court
                                     Dallas County, Texas
  Trial Court Cause No. F88-7U31-QV, F88-76518-MV, F88-76519-MV &F96-23769-LV

                               OPINION PER CURIAM
                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill
        Appellant has filed amotion to withdraw the appeal. Appellant's counsel has approved
 the motion.

         This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that
  this decision be certified below for observance. See TEX. R. AM*. P. 42.2(a).
                                              PER CURIAM

  Do Not Publish
  Ti'X R. Ait. P. 47
                                         Fifth Court of Appeals
                                Case Party & Attorney Address List
                                                                                   Page:    1
                                                                     Date Printed: 07/08/1999


                     Case Number: 05-98-00522-CR Date Filed: 03/31/1998

Style: Avila, Steve O.
       v.

       The State of Texas


Trial Judge:          Keasley, Mike
Trial Court Reporter:        Howell, Frank
Trial Court:             292ND DISTRICT COURT Trial County. DALLAS

APP    John H. Hagler
       ATT 008696000
       Attorney at Law
       P.O. Box 12243
       Dallas, TX 75225
       Phone 214/265-0846          / -
        Fax 214/265-7685

APP     Steve O. Avila
        INM 059800522
        #97030778 4-W-2
        500 Commerce St
        Dallas, TX 75202

 CLK    District Clerk
        DCK 000000292
        292nd Judicial District Court
         133 N. Industrial Blvd
         Dallas, TX 75207

 JDG        Judge
            JDG 000000292
            292nd Judicial District Court
            133 N. Industrial Blvd
            Dallas, TX 75207
STA Kerry P. Fitzgerald
      ATT 007088000
      Assistant District Attorney
      Frank Crowley Courts Bldg
      133 N. Industrial Blvd. LB 19
      Dallas, TX 75207
      Phone 214/653-3600
      Fax   /   -


Author of opinion ChefJustice Thomas
Trial Court Judge Keasley
Rehear denied

 <*THIS OPINION IS RELEASED FOR PUBLICATION YES / NO